 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3
     Assistant United States Attorney
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 8
           160 Spear Street, Suite 800
 9         San Francisco, CA 94105
10
           Telephone: (415) 977-8945
           Facsimile: (415) 744-0134
11         E-Mail: Jennifer.A.Kenney@ssa.gov
12
     Attorneys for Defendant Commissioner of Social Security
13
14                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15
16
     YASHAR RASTGAR MIRZAEI,                 ) Case No. 2:18-CV-09821-DMG-JEM
17                                           )
18   Plaintiff,                              )
                                             ) JUDGMENT OF REMAND
19
           v.                                )
20                                           )
21   ANDREW SAUL1,                           )
     Commissioner of Social Security,        )
22                                           )
23   Defendant.                              )
                                             )
24
25
26
27
     1
       Andrew Saul is now the Commissioner of Social Security and is automatically
28   substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
     the Social Security Act, 42 USC 405(g)(action survives regardless of any change in
     the person occupying the office of Commissioner of Social Security).


                                             -1-
 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
 3
 4   Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED, ADJUDGED
 5
     AND DECREED that the above-captioned action is remanded to the
 6
 7   Commissioner of Social Security for further proceedings consistent with the
 8
     Stipulation to Remand.
 9
10
     Dated: August 05, 2019
                                          HON. JOHN E. MCDERMOTT
11                                        UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            -2-
